Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has deemed Applicant’s assertions persuasive. The present claims are deemed to integrate the judicial exception into a practical application. In particular, the present claims are more than mere “apply it” with a computer. The combination of additional elements, such as the first-level component managing coordination and locking of the one or more equipment, the second-level components configured to instruct each respective equipment to execute a respective detailed plan, and more, when considered in combination, is sufficient to prove integration into a practical application. The present claims actively instruct and control equipment in performing operations of the equipment based  on plans of various granularity, which is more than mere “apply it” with a computer. Therefore, the 35 USC 101 rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “Foubert discloses that a "skeletal plan uses a [r]ough estimate request that includes... and [sic] periods of resource contention." Office Action, p. 12. However, by this Response, claim 1 has been amended to recite, in part, that "the first-level plan manages coordination and locking of the one or more equipment." Applicant submits that the Office Action has not cited, nor has Applicant found, any portion of Foubert that discloses, teaches, reasonably supports, or fairly suggests this feature” and “Foubert appears to be silent regarding a "first-level plan [that] manages coordination and locking of the one or more equipment," as recited in claim 1. Accordingly, Applicant submits claim 1, as reflected above, is allowable over the art of record. As claims 2-13 depend from claim 1, Applicant submits that such claims are allowable for at least the same reasons addressed with respect to claim 1,” Examiner respectfully disagrees with Applicant’s assertions. In particular, Examiner has reconsidered their perspective on the base reference Foubert following the interview with Attorneys on 01/26/2022. As can be seen in at least [0114-0115] of the instant specification, the “locking” of resources prevents two second-level components from using the same resource at the same time. The Foubert reference discloses, in at least [0170-0173], discloses continuously re-assessing the domain that is within an individual process manager’s (i.e. second level component) control in order to identify that re-planning is not possible for the lower level component. The well planning system can change the overall plan by tracking resources that are being used by each of a plurality of process managers without tracking their individual tasks. The overall plan and re-planning is thus performed by the well planning system including taking into consideration what resources are available before or during the re-planning. Furthermore, [0186] of Foubert discloses the wellsite system can determine the unavailability of a component, such as an electronic component to control a valve, when considering the task status and state of the well. Furthermore, [0155-0156] of Foubert discloses that the Maestro well plan execution system controls the logistics and resources of the well in order to communicate and manage resource sharing between processes in a process manager, while operating at a higher level of granularity. Foubert discloses the first level well execution system managing and coordinating the resources including the availability of components for use in well execution. Therefore, Examiner respectfully disagrees with Applicant’s assertions and maintains the Foubert reference. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/31/2022 and 05/11/2022 have been fully considered by the Examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: the claim recites “thereby allowing the first-level component to manage coordination and locking of equipment.” Examiner suggests amending the claim to include the antecedent basis associated with the plurality of equipment by amending the claim to recite “thereby allowing the first-level component to manage coordination and locking of the plurality of equipment.”  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the claim refers to a single skeletal plan in all but the following limitation: “the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan.” Examiner suggests amending the claim to recite “the one or more rough estimate requests expressing a causal structure of the 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Awasthi et al. (“Closing the Gap…”, see 892).

Regarding claim 1, Foubert teaches a system comprising (Figs. 19-20): one or more equipment (paragraphs [0033-0034] teach a system of components including equipment); 
and a computing device communicatively coupled to the one or more equipment ([0136] teaches the drilling system can be composed of various subsystems including equipment and operational subsystems, wherein the systems are operatively coupled via communication links; see also: [0122]), wherein the computing device comprises: 
a first-level component comprising a first-level planner component configured to generate a first-level skeletal plan associated with an operation using the one or more equipment ([0154] teaches the Maestro block obtains a general well plan from the well planning system and transforms it into a detailed well plan including specification of activities involved in performing an action in the general well plan, as well as in [0146] teaches the Maestro block may receive information from a drilling workflow framework, wherein [0003] teaches receiving scheduled tasks associated with subsystems of a wellsite, which are associated with achievement of desired states of the wellsite, and wherein [0166-0167] teach producing an overall plan for a well or oilfield that includes a set of events or activities that change the state of the well from a first state to a desired state; see also: [0122, 0151-0156]), 
wherein the skeletal plan uses a rough estimate request that includes periods of resource contention ([0153-0154] teach the Maestro well plan execution system can obtain a general well plan including actions and transform the general well plan into a detailed well plan, wherein Fig. 16 and [0191-0192] teach the wellsite system can parse the received scheduled tasks, such as for the mud equipment, to generate a timeline where such tasks can be organized, as well as in [0196-0197] teach parsing scheduling tasks that are to be performed at an estimated time, as well as in [0165] teaches the plan can be dynamically scheduled and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks, as well as in [0172] teaches the well plan execution system might track which resources are being used by each of a plurality of process managers and which resources are available, wherein [0155] teaches the well plan execution system can communicate and manage resource sharing between processes, wherein [0186] teaches the scheduling of one or more tasks may not be successful due to the unavailability of an individual or electrical component; Examiner’s Note: See the 103 rejection below.), 
wherein the first-level plan manages coordination and locking of the one or more equipment ([0155-0156] teach the Maestro well plan execution system is configured to coordinate between the different processes managed by a process manager collection, as well as control the logistics and resources of the well in order to communicate and manage resource sharing between processes in a process manager, while operating at a higher level of granularity, as well as in [0156] teaches the well plan execution system manages the coordination between process managers in a process manager collection, as well as in [0170-0171] teaches the process managers can continuously re-assess the domain that is within the individual process manager’s control in order to identify that re-planning is not possible at the process manager level, wherein [0172-0173] teach the well planning system can change the overall plan by tracking resources that are being used by each of the plurality of process managers without tracking their actual tasks, wherein the overall plan and re-planning is performed by the well planning system by taking into consideration what resources are available before or during the re-planning, as well as in [0186] teaches the wellsite system determines the unavailability of a component, such as one that electronically controls a valve, when performing task rescheduling in view of the status and state of the well, and wherein [0147] teaches the Maestro Block includes a local resource management block; see also: [0154, 0166]); 
and one or more second-level components ([0155-0156] teach the Opera process manager collection can include functionality to perform individual process management of individual domains in an oilfield, wherein the process manager collection includes multiple process managers that each control a different activity including, for example, a drilling process manager may be separate from a process manager that controls movement of the drill pipe in the well, wherein the process manager collection includes a drilling process manager, mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and more, which may provide direct control to the components above, wherein [0151-0153] teach Maestro block well plan is a high level drilling program for the well and the various blocks correspond to levels of granularity in controlling operations associated with the equipment and personnel in the oilfield, as well as the Opera block, including the process manager collection; see also: [0166]), 
wherein each second-level component is associated with a respective equipment of the one or more equipment (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity; see also: [0137]), 
wherein each second-level component comprises a second-level planner component configured to generate a detailed second-level plan based on the first-level skeletal plan (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, as well as in [0155-0156] teach the Opera process manager collection can include functionality to perform individual process management of individual domains in an oilfield, wherein the process manager collection includes multiple process managers that each control a different activity including, for example, a drilling process manager may be separate from a process manager that controls movement of the drill pipe in the well, wherein the process manager collection includes a drilling process manager, mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and more, which may provide direct control to the components above), 
wherein the detailed second-level plan comprises a first set of instructions to perform a portion of the operation (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, and wherein [0165] teaches a plan can be a portion of a well plan that corresponds to various components at various granularity levels; see also: [0155-0156]), 
wherein each second-level component of the one or more second-level components is configured to instruct each respective equipment of the one or more equipment to execute a respective detailed second-level plan (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, as well as in [0155-0156] teach the Opera process manager collection can include functionality to perform individual process management of individual domains in an oilfield, wherein the process manager collection includes multiple process managers that each control a different activity including, for example, a drilling process manager may be separate from a process manager that controls movement of the drill pipe in the well, wherein the process manager collection includes a drilling process manager, mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and more, which may provide direct control to the components above; see also: [0176-0178]),
and wherein the rough estimate request of the first-level skeletal plan is used for the one or more second-level components ([0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity; see also: Fig. 10, [0174-0178]).  
However, Foubert does not explicitly teach wherein the skeletal plan uses a rough estimate request that includes expressing a causal structure of the first-level skeletal plan.
From the same or similar field of endeavor, Awasthi teaches wherein the skeletal plan uses a rough estimate request that includes expressing a causal structure of the first-level skeletal plan (Page 5, Col 1 teaches a model can be used as an initial guess (i.e. rough estimation; see Claim objection) for identification of a multivariable model, wherein the model parameters can be updated continuously when the field data is available, wherein the updating procedure maintains the accuracy of model, and wherein Page 1, Col 2, “Introduction” teaches the model is the causal relationship that is determined from observations in the operating data, wherein the known causal relationship is used to determine the cause of the measured/expected effects associated with oil and gas reservoir production optimization; see also: Page 4, Col 2, “Methodology” that teaches continuous evaluation to maintain the accuracy of the model for short term prediction purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Awasthi to include wherein the skeletal plan uses a rough estimate request that includes expressing a causal structure of the first-level skeletal plan. One would have been motivated to do so in order to better suit the regulatory control operation by utilizing an empirical, dynamic model, as opposed to a full-physics reservoir model (Awasthi, Page 2, Col 2, “Decision-making and Model Hierarchy”). By incorporating Awasthi into the teachings of Foubert, one would have been able to update the procedures while maintaining the accuracy of the parametric model through the use of continuous updating as field data becomes available (Awasthi, Page 5, Col 1).

Regarding claim 4, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
Foubert further teaches wherein the first-level component is configured to: receive an indication that the respective detailed second-level plan could not be generated (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition; see also: [0170-0172]); 
and refine the first-level skeletal plan or generate a second first-level skeletal plan in response to receiving the indication  ([0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain; see also: [0167-0169]).  

Regarding claim 5, the combination of Foubert and Awasthi teaches all the limitations of claim 4 above.
Foubert further teaches wherein the first-level component is configured to receive current state information from one or more sensors disposed on the one or more equipment and refine the first-level skeletal plan or generate the second first-level skeletal plan based at least in part on the current state information (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, and wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0167-0169]).  

Regarding claim 6, the combination of Foubert and Awasthi teaches all the limitations of claim 5 above.
Foubert further teaches wherein the computing device comprises an inference system configured to infer the current state information based on current sensor information received from the one or more sensors disposed the one or more equipment (paragraphs [0164-0165] teach monitoring equipment using multiple sensors, wherein paragraph [0185] teaches the system may receive information via one or more sensors including an expected change, wherein the system may determine that the adjustment implemented has been successful in transitioning one or more subsystems to a desired state, wherein [0157-0159] teach a data acquirer and aggregator of the Core & Service block that interfaces with individual equipment components and sensors, as well as sensors located in the oilfield, to acquire data, wherein the rig state identifier can obtain data from the data acquirer to transform the data into state information including health and operability of a rig, as well as information about a particular task being performed by equipment; see also: [0160-0161]).  

Regarding claim 7, the combination of Foubert and Awasthi teaches all the limitations of claim 6 above.
Foubert further teaches wherein the first-level planner component is configured to generate the first-level skeletal plan based on state information provided by the inference system (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0150] teaches a drilling operation may be performed according to the drilling plan, wherein as the information is gathering from sensors, the conditions may change and cause the drilling plan to be updated, as well as in paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain), 
wherein the inference system is configured to infer the state information based on sensor information received from the one or more sensors (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0150] teaches a drilling operation may be performed according to the drilling plan, wherein as the information is gathering from sensors, the conditions may change and cause the drilling plan to be updated, wherein [0157-0159] teach a data acquirer and aggregator of the Core & Service block that interfaces with individual equipment components and sensors, as well as sensors located in the oilfield, to acquire data, wherein the rig state identifier can obtain data from the data acquirer to transform the data into state information including health and operability of a rig, as well as information about a particular task being performed by equipment).  

Regarding claim 8, the combination of Foubert and Awasthi teaches all the limitations of claim 7 above.
Foubert further teaches wherein each respective second-level planner component of each respective second-level component is configured to generate a respective detailed second-level plan based on the state information (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state, wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0153-0156]).  

Regarding claim 9, the combination of Foubert and Awasthi teaches all the limitations of claim 7 above.
Foubert further teaches wherein the computing device comprises a data acquisition system coupled to the one or more sensors ([0157-0159] teach a data acquirer and aggregator of the Core & Service block that interfaces with individual equipment components and sensors, as well as sensors located in the oilfield, to acquire data, wherein paragraph [0164] teaches the system may transmit the collected data from the drilling rig monitoring sensors to the data acquirers and aggregators in core services), wherein the data acquisition system is configured to receive the sensor information from the one or more sensors ([0157-0159] teach a data acquirer and aggregator of the Core & Service block that interfaces with individual equipment components and sensors, as well as sensors located in the oilfield, to acquire data, wherein paragraph [0164] teaches the system may transmit the collected data from the drilling rig monitoring sensors to the data acquirers and aggregators in core services, wherein paragraph [0204] teaches state information can be acquired by one or more sensors of the wellsite system).  

Regarding claim 12, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
	Foubert further teaches wherein the one or more equipment comprises one or more well construction equipment (paragraph [0154] teaches the well plan execution system corresponds to hardware that performs the well construction processes, such as a drilling rig and rig equipment).  

Regarding claim 13, the combination of Foubert and Awasthi teaches all the limitations of claim 12 above.
	Foubert further teaches wherein the one or more well construction equipment comprises one or more of a drilling control unit or a mud control unit (paragraph [0156] teaches a drill pipe process manager that controls movement of a drill pipe in a well and a separate process manager that is a drilling mud process manager that manages the mixing of drilling mud).  

Regarding claim 17, Foubert teaches a tangible, non-transitory, machine-readable medium (paragraph [0116] teaches a processor readable medium containing instructions can be a computer-readable storage medium), comprising machine- readable instructions to cause a processor to: 
receive a first-level skeletal plan from a first-level component ([0154] teaches the Maestro block obtains a general well plan from the well planning system and transforms it into a detailed well plan including specification of activities involved in performing an action in the general well plan, as well as in [0146] teaches the Maestro block may receive information from a drilling workflow framework, wherein [0003] teaches receiving scheduled tasks associated with subsystems of a wellsite, which are associated with achievement of desired states of the wellsite, and wherein [0166-0167] teach producing an overall plan for a well or oilfield that includes a set of events or activities that change the state of the well from a first state to a desired state; see also: [0122, 0151-0153, 0155-0156]), 
wherein the first-level skeletal plan comprises one or more rough estimate requests for one or more second-level components ([0154-0155] teach the Maestro well plan execution system can obtain a general well plan and transform the general well plan into a detailed well plan, wherein teach the Maestro block well plan execution system is configured to coordinate between the different processes managed by the Opera block process manager collection, wherein [0165] teaches the plan has various components at various granularity levels that may each have an individual plan and monitor specific tasks, such as in [0156] teach the Opera block process manager collection that includes functionality to perform individual process management of individual domains of the oilfield, wherein each activity can be controlled by an individual process manager that controls the equipment, such as a drilling mud process manager that drills the well using drilling mud, wherein Fig. 16 and [0191-0192] teach the wellsite system can parse the received scheduled tasks, such as for the mud equipment, to generate a timeline where such tasks can be organized, as well as in [0196-0197] teach parsing scheduling tasks that are to be performed at an estimated time; see also: [0166-0167]), 
the one or more rough estimate requests expressing periods of resource contention ([0153-0154] teach the Maestro well plan execution system can obtain a general well plan including actions and transform the general well plan into a detailed well plan, wherein Fig. 16 and [0191-0192] teach the wellsite system can parse the received scheduled tasks, such as for the mud equipment, to generate a timeline where such tasks can be organized, as well as in [0196-0197] teach parsing scheduling tasks that are to be performed at an estimated time, as well as in [0165] teaches the plan can be dynamically scheduled and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks, as well as in [0172] teaches the well plan execution system might track which resources are being used by each of a plurality of process managers and which resources are available, wherein [0155] teaches the well plan execution system can communicate and manage resource sharing between processes, wherein [0186] teaches the scheduling of one or more tasks may not be successful due to the unavailability of an individual or electrical component), 
the first-level skeletal plan including a plurality of first-level actions ([0154] teaches transforming the general well plan into a detailed well plan that includes specification of the activities involved in performing an action in the general well plan, wherein [0166-0167] teach the well plan execution system plan can be an overall plan for the well or entire oilfield, which can monitor and schedule tasks at a level that differs from that of an individual process manager, wherein plan may define, for one or more events: a list of any tasks in the plan that precede the task, an action to which the task relates, and a condition for the task), 
each of the plurality of first-level actions including one or more constraints 5Application Serial No. 13/208,625Docket No. IS17.0926-US-NPReply to Office Action mailed October 26. 2021associated with a performance of an associated first-level action ([0145-0146] teach the Maestro can be associated with a well management level, including well planning and orchestration, and can be associated with a rig level management level, wherein [0154-0155] teach the Maestro block well plan execution system monitors the execution of a well plan to track progress and handle logistics and resources with respect the rig, wherein [0167-0168] teach a plan may define, for one or more events: a list of any tasks in the plan that precede the task, an action to which the task relates, and a condition for the task, wherein the conditions include an authorizing precondition, a confirming condition, and a failure condition, and wherein [0173] teaches the dependency information is maintained at various levels of granularity; see also: [0169-0170]), 
wherein each second-level component of the one or more second-level components is configured to control a respective equipment configured to perform an operation ([0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein [0151-0153] teach Maestro block well plan is a high level drilling program for the well and the various blocks correspond to levels of granularity in controlling operations associated with the equipment and personnel in the oilfield, as well as the Opera block, including the process manager collection, wherein [0155-0156] teach the Opera process manager collection can include functionality to perform individual process management of individual domains in an oilfield, wherein the process manager collection includes multiple process managers that each control a different activity including, for example, a drilling process manager may be separate from a process manager that controls movement of the drill pipe in the well, wherein the process manager collection includes a drilling process manager, mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and more, which may provide direct control to the components above, wherein [0137] teaches the components include drillstring, annulus, bottom hole assembly, and more; see also: [0003, 0122, 0157-0159]),
wherein the first-level skeletal plan manages coordination and locking of the respective equipment ([0155] teaches the well process execution system may be configured to coordinate between the different processes managed by a process manager collection, wherein the well communication system can communicate and manage resource sharing between processes in the process manager collection, while operating at a higher level of granularity than the process manager collection, as well as in [0156] teaches the well plan execution system manages the coordination between process managers in a process manager collection, as well as in [0170-0171] teaches the process managers can continuously re-assess the domain that is within the individual process manager’s control in order to identify that re-planning is not possible at the process manager level, wherein [0172-0173] teach the well planning system can change the overall plan by tracking resources that are being used by each of the plurality of process managers without tracking their actual tasks, wherein the overall plan and re-planning is performed by the well planning system by taking into consideration what resources are available before or during the re-planning, as well as in [0186] teaches the wellsite system determines the unavailability of a component, such as one that electronically controls a valve, when performing task rescheduling in view of the status and state of the well, and wherein [0147] teaches the Maestro Block includes a local resource management block; see also: [0154]); 
extract a set of constraints from each first-level action of the plurality of first- level actions ([0170] teaches each process manager of the system can generate a plan based on the current state to achieve the desired state, wherein the process managers continually obtain state information from equipment to identify relevant states of the system, wherein [0154] teaches transforming the general well plan into a detailed well plan that includes specification of the activities involved in performing an action in the general well plan, the days or times to perform the activities, the resources performing the activities, and other information, wherein [0167-0168] teach a plan can be a set of events or activities, wherein the plan may define, for one or more events: a list of any tasks in the plan that are to precede the task, an action to which the task relates, and a condition for the task, and wherein Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information); 
receive a current status based on one or more sensors coupled to the respective equipment configured ([0174-0175] teach a well plan including one or more tasks by a monitoring block that monitors the performance of one or more tasks to obtain state information, as well as tracking the status of tasks, such as in [0178] teaches monitoring the performance of tasks to receive state information, wherein [0158-0159] teach identifying rig state information from individual equipment components and sensors including health and operability of the rig, as well as information about a particular task being performed by equipment, wherein [0164] teaches the equipment block can provide monitoring sensors from multiple subsystems of the drilling rig, wherein [0141] teaches the hardware sensors are located on the downhole production equipment, wherein [0059] teaches a directional well can aim to meet particular operational demands, wherein the drilling processes can be performed on the basis of information as its received, wherein the drilling direction can be modified based on information received during the drilling process; see also: [0150, 0170, 0185-0186, 0197]); 
generate a detailed second-level plan for each first-level action of the plurality of first-level actions based on the set of constraints and the current status (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, wherein [0144-0145] teach the Maestro block is the peak of the pyramid hierarchy and the opera block is below in the hierarchy, wherein [0166] teaches performing dynamic scheduling of a plan including portions of a plan, wherein various components in different levels of granularity may each have an individual plan that is based on the level of granularity respective to the component, wherein the well process manager collection manages performance of domain plans, and the individual process manager monitors and schedules tasks differently from the overall well plan execution system, and [0170] teaches each process manager of the system can generate a plan based on the current state to achieve the desired state, wherein the process managers continually obtain state information from equipment to identify relevant states of the system; see also: [0122, 0155-0156, 0171-0174]), 
the detailed second-level plan including details of one or more activities performed by the equipment to execute an associated first-level action of the plurality of first-level actions within the set of constraints (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0155-0156] teach the Maestro well plan execution system operates at a higher level of granularity than the process manager collection, wherein the process manager collection comprises a plurality of individual process managers that perform functionality of individual domains in the oilfield, wherein each individual process manager controls a different activity and set of tasks, wherein process managers include a drilling process manager, a mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and other process managers, as well as in [0165] teaches the various components at various levels of granularity may be configured to continually monitor performance of tasks at a corresponding level of granularity, as well as in [0166] teaches a process manager collection manages performance of domain plans that can be specific to a respective process, along with monitoring and scheduling tasks, wherein Fig. 11 and [0179-0180] teach the various subsystems comprise a plan of one or more tasks, wherein the subsystems include the a rig up subsystem, a casing subsystem, a cement subsystem, a drilling subsystem and a rig down subsystem are subsystems that can include associated tasks, wherein the various scheduled tasks are shown as sub-activities and as other types of tasks, and wherein [0167-0169] teach the plan includes a list of tasks in the plan that are to precede the task, the action to which the task relates, and a condition for the task, wherein the conditions include an authorizing precondition detailing criterion that should happen before a task is performed, a confirming condition, and a failure condition; see also: [0176-0178]), 
wherein the detailed second-level plan including details of one or more activities performed by the equipment to execute the plurality of first-level actions within the one or more constraints ([0155-0156] teach the Maestro well plan execution system operates at a higher level of granularity than the process manager collection, wherein the process manager collection comprises a plurality of individual process managers that perform functionality of individual domains in the oilfield, wherein each individual process manager controls a different activity and set of tasks, wherein process managers include a drilling process manager, a mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and other process managers, wherein [0170] teaches the process manager can obtain state information from the equipment to identify one or more relevant states of the system, wherein if the state information indicates a delay or failure condition, then the corresponding processing managers may re-plan to achieve the desired state, as well as in [0167-0169] teach the plan includes a list of tasks in the plan that are to precede the task, the action to which the task relates, and a condition for the task, wherein the conditions include an authorizing precondition, a confirming condition, and a failure condition, as well as in Fig. 11 and [0179-0180] teach the various subsystems comprise a plan of one or more tasks, wherein the subsystems include the a rig up subsystem, a casing subsystem, a cement subsystem, a drilling subsystem and a rig down subsystem are subsystems that can include associated tasks, wherein the various scheduled tasks are shown as sub-activities and as other types of tasks), 
wherein the first-level plan does not include the details of the one or more activities ([0155-0156] teach the well plan execution system can communicate and manage resource sharing between processes in a process manager collection while operating at a higher level of granularity, as well as in [0165] teaches the well plan execution system may monitor and schedule tasks at a level that differs from that of an individual process manager level, as well as in [0172] teaches the well plan execution system does not track one or more individual tasks of each of the plurality of process managers, wherein the well plan execution system can even re-plan without having the details of the individual plans); 
and instruct the respective equipment to perform the detailed second-level plan ([0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities, wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]).  
However, Foubert does not explicitly teach the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan.
From the same or similar field of endeavor, Awasthi teaches the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan (Page 5, Col 1 teaches a model can be used as an initial guess (i.e. rough estimation; see Claim objection) for identification of a multivariable model, wherein the model parameters can be updated continuously when the field data is available, wherein the updating procedure maintains the accuracy of model, and wherein Page 1, Col 2, “Introduction” teaches the model is the causal relationship that is determined from observations in the operating data, wherein the known causal relationship is used to determine the cause of the measured/expected effects associated with oil and gas reservoir production optimization; see also: Page 4, Col 2, “Methodology” that teaches continuous evaluation to maintain the accuracy of the model for short term prediction purposes).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Awasthi to include the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan. One would have been motivated to do so in order to better suit the regulatory control operation by utilizing an empirical, dynamic model, as opposed to a full-physics reservoir model (Awasthi, Page 2, Col 2, “Decision-making and Model Hierarchy”). By incorporating Awasthi into the teachings of Foubert, one would have been able to update the procedures while maintaining the accuracy of the parametric model through the use of continuous updating as field data becomes available (Awasthi, Page 5, Col 1). 

Regarding claim 18, the combination of Foubert and Awasthi teaches all the limitations of claim 17 above. 
Foubert further teaches comprising machine- readable instructions to cause the processor to: receive the first-level skeletal plan comprising one or more goals associated with the first- level component communicatively coupled to the one or more second-level components ([0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, and wherein Fig. 9 and [0152-0153] teach the hardware infrastructure of the Maestro block (well plan execution system) and the Opera block (process manager collection) can communicate through one or more communication channels); 
determine whether the one or more second-level components can achieve the one or more goals (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0124, 0129, 0133]); 
and 6Application Serial No. 13/208,625Docket No. IS17.0926-US-NPReply to Office Action mailed October 26. 2021generate one or more detailed second-level plans to execute the one or more actions based on a determination with regard to whether the one or more second-level components can achieve the one or more goals (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0124, 0129, 0133]).  

Regarding claim 19, the combination of Foubert and Awasthi teaches all the limitations of claim 18 above. 
Foubert further teaches comprising machine- readable instructions to cause the processor to: determine whether the one or more detailed second-level plans were generated (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, wherein [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain; see also: [0167-0169]); 
instruct the respective equipment to perform the detailed second-level plan in response to the processor determining that the one or more detailed second-level plans were generated (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]); 
and send an indication that a timed goal of the set of timed goals was not met to the first-level component in response to the processor determining that the one or more detailed second-level plans were not generated ([0154] teaches the detailed well plan contains days and/or times for the individual resources performing the activities, wherein paragraph [0168] teaches monitoring the performance of the task in order to determine whether the conditions are satisfied and that the plan is scheduled according to time, and wherein paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time; see also: [0170-0171, 0190]).  

Regarding claim 20, the combination of Foubert and Awasthi teaches all the limitations of claim 19 above. 
Foubert further teaches comprising machine- readable instructions to cause the processor to send a set of unsatisfiable constraints to the first- level component in response to the processor determining that the one or more detailed second- level plans were not generated (paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time, wherein paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment).  

Regarding claim 21, the combination of Foubert and Awasthi teaches all the limitations of claim 19 above. 
Foubert further teaches further comprising controlling the respective equipment to perform the details of the one or more activities (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, wherein [0154] teaches the detailed well plan contains days and/or times for the individual resources performing the activities, wherein paragraph [0168] teaches monitoring the performance of the task in order to determine whether the conditions are satisfied and that the plan is scheduled according to time, and wherein paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time; see also: [0170-0171]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Awasthi et al. (“Closing the Gap…”, see 892) and further in view of Johnson (US 20160026940 A1).

Regarding claim 2, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
However, the combination of Foubert and Awasthi does not explicitly teach wherein the first-level component is configured to overlay the first-level skeletal plan with the respective detailed second-level plan of each second-level component to generate an overlaid plan.  
From the same or similar field of endeavor, Johnson teaches wherein the first-level component is configured to overlay the first-level skeletal plan with the respective detailed second-level plan of each second-level component to generate an overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules; see also: [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foubert and Awasthi to incorporate the teachings of Johnson to include wherein the first-level component is configured to overlay the first-level skeletal plan with the respective detailed second-level plan of each second-level component to generate an overlaid plan.  Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available (Johnson, [0105]). By incorporating the Johnson reference into the teachings of Foubert, one would have been able to leverage all of the data available to the system in order to produce an intuitive strategy that can face unplanned events (Johnson, [0003]). 

Regarding claim 3, the combination of Foubert, Awasthi, and Johnson teach all the limitations of claim 2 above.
 However, the combination of Foubert and Awasthi does not explicitly teach wherein each respective second-level component is configured to instruct each respective equipment to execute the respective detailed second-level plan based on the overlaid plan.  
From the same or similar field of endeavor, Johnson further teaches wherein each respective second-level component is configured to instruct each respective equipment to execute the respective detailed second-level plan based on the overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules, wherein paragraph [0007] teaches a portion of the crop harvesting plan may be fed directly into the electronic systems of the crop-harvesting equipment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foubert, Awasthi, and Johnson to incorporate the further teachings of Johnson to include wherein each respective second-level component is configured to instruct each respective equipment to execute the respective detailed second-level plan based on the overlaid plan. Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available (Johnson, [0105]). By incorporating the Johnson reference into the teachings of Foubert, one would have been able to leverage all of the data available to the system in order to produce an intuitive strategy that can face unplanned events (Johnson, [0003]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Awasthi et al. (“Closing the Gap…”, see 892) and further in view of Kleinguetl et al. (US 20180100392 A1).

Regarding claim 11, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
Although Foubert contemplates utilizing geology and geophysics service models for well trajectory (see at least [0124]), Foubert does not explicitly teach wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component or a respective second-level planner component, wherein each specialized subject component of the one or more specialized subject components comprises a physics model.  
	From the same or similar field of endeavor, Kleinguetl teaches wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component (Figs. 5-6 and paragraphs [0009-0011] teach utilizing a model to measure wellbore parameter performance in real-time using AI model techniques, wherein paragraphs [0021-0022] teach a plan defines the parameters that are measured in real time, which are monitored using various techniques and evaluated by the model), 
wherein each specialized subject component of the one or more specialized subject components comprises a physics model (Figs. 5-6 and paragraphs [0009-0011] teach utilizing a model to measure wellbore parameter performance in real-time, wherein the models include physics models).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foubert and Awasthi to incorporate the teachings of Kleinguetl to include wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component or a respective second-level planner component, wherein each specialized subject component of the one or more specialized subject components comprises a physics model. One would have been motivated to do so in order to provide better drilling management using real-time results and modeled parameters, which can provide a useful tool for drilling operations (Kleinguetl, [0029]). By incorporating Kleinguetl into Foubert, one would have been able to determine the best opportunities for the mud pit by comparing the demands of the real-time drilling operational changes to a database of modeled fluid parameters (Kleinguetl, [0030]). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Johnson (US 20160026940 A1).

Regarding claim 14, Foubert teaches a method comprising (Figs. 3, 10, 16-18): 
generating, with a processor (Fig. 10 and [0198-0199] teach a computing device is instructed to perform one or more actions, as well as in Fig. 9 and [0152-0153] teach the hardware infrastructure of the Maestro block (well plan execution system) and the Opera block (process manager collection) can communicate through one or more communication channels), a first-level skeletal plan at a first-level component ([0154] teaches the Maestro block obtains a general well plan from the well planning system and transforms it into a detailed well plan including specification of activities involved in performing an action in the general well plan, as well as in [0146] teaches the Maestro block may receive information from a drilling workflow framework, wherein [0003] teaches receiving scheduled tasks associated with subsystems of a wellsite, which are associated with achievement of desired states of the wellsite, and wherein [0166-0167] teach producing an overall plan for a well or oilfield that includes a set of events or activities that change the state of the well from a first state to a desired state; see also: [0122, 0151-0156]),
wherein the first-level skeletal plan comprises one or more goals associated with an operation ([0167] teaches a plan can be carried out to change the state of the well from a first state to a desired state for the well, as well as in [0169-0170] teach generating a plan to achieve a desired state; see also: [0172, 0178-0179, 0185-0186]), 
the first-level skeletal plan including a plurality of first-level actions ([0154] teaches transforming the general well plan into a detailed well plan that includes specification of the activities involved in performing an action in the general well plan, wherein [0166-0167] teach the well plan execution system plan can be an overall plan for the well or entire oilfield, which can monitor and schedule tasks at a level that differs from that of an individual process manager, wherein plan may define, for one or more events: a list of any tasks in the plan that precede the task, an action to which the task relates, and a condition for the task), 
each of the plurality of first-level actions including one or more constraints associated with a performance of an associated first-level action ([0145-0146] teach the Maestro can be associated with a well management level, including well planning and orchestration, and can be associated with a rig level management level, wherein [0154-0155] teach the Maestro block well plan execution system monitors the execution of a well plan to track progress and handle logistics and resources with respect the rig, wherein [0167-0168] teach a plan may define, for one or more events: a list of any tasks in the plan that precede the task, an action to which the task relates, and a condition for the task (i.e. constraints), wherein the conditions include an authorizing precondition, a confirming condition, and a failure condition, and wherein [0173] teaches the dependency information is maintained at various levels of granularity; see also: [0169-0170]); 
sending, with the processor (Fig. 10 and [0198-0199] teach a computing device is instructed to perform one or more actions, as well as in Fig. 9 and [0152-0153] teach the hardware infrastructure of the Maestro block (well plan execution system) and the Opera block (process manager collection) can communicate through one or more communication channels), the first-level skeletal plan and an instruction to act within the one or more constraints of the plurality of first-level actions to a plurality of second- level components coupled to the first-level component (Fig. 9 and [0152-0153] teach the Maestro block and the Opera block process manager collection can communicate through one or more communication channels, wherein [0155] teaches the well plan execution system can communicate and manage resource sharing between processes in a process manager collection at a higher level of granularity than the process manager collection, wherein Fig. 10 and [0198-0199] teach a computing device is instructed to perform one or more actions, wherein the system can receive scheduled tasks associated with subsystems of a wellsite system and transmit task information for at least a portion of the scheduled tasks to computing devices associated with the subsystems, as well as in [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0178]), 
wherein each second-level component of the plurality of second-level components is configured to control a respective equipment of a plurality of equipment configured to perform the operation ([0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein [0151-0153] teach Maestro block well plan is a high level drilling program for the well and the various blocks correspond to levels of granularity in controlling operations associated with the equipment and personnel in the oilfield, as well as the Opera block, including the process manager collection, wherein [0155-0156] teach the Opera process manager collection can include functionality to perform individual process management of individual domains in an oilfield, wherein the process manager collection includes multiple process managers that each control a different activity including, for example, a drilling process manager may be separate from a process manager that controls movement of the drill pipe in the well, wherein the process manager collection includes a drilling process manager, mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and more, which may provide direct control to the components above; see also: [0003, 0122, 0137, 0157-0159]);4Application Serial No. 13/208,625Docket No. IS17.0926-US-NP 
Reply to Office Action mailed October 26. 2021receiving, with the processor, a detailed second-level plan from a respective second-level component of the plurality of second-level components (Fig. 18 and [0198-0199] teach receiving state information via the wellsite system and assessing the state information with respect to one or more of the desired states, as well as in Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, wherein the tasks can be tracked for status, such that in [0170-0171] teach each process manager of the system can generate a plan based on the current state to achieve the desired state, wherein the process managers continually obtain state information from equipment to identify relevant states of the system, wherein if the state information indicates a delay or failure in the system, then the process manager may re-plan to achieve the desired state, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein [0151-0153] teach Maestro block well plan is a high level drilling program for the well and the various blocks correspond to levels of granularity in controlling operations associated with the equipment and personnel in the oilfield, as well as the Opera block, including the process manager collection, wherein [0144-0145] teach the Maestro block is the peak of the pyramid hierarchy and the opera block is below in the hierarchy, wherein [0165-0166] teach performing dynamic scheduling of a plan including portions of a plan, wherein various components in different levels of granularity may each have an individual plan that is based on the level of granularity respective to the component, wherein the well process manager collection manages performance of domain plans, and the individual process manager monitors and schedules tasks differently from the overall well plan execution system; see also: [0122, 0154, 0166, 0171-0174]), 
the detailed second-level plan including details of one or more activities performed by the equipment to execute the plurality of first-level actions within the one or more constraints ([0155-0156] teach the Maestro well plan execution system operates at a higher level of granularity than the process manager collection, wherein the process manager collection comprises a plurality of individual process managers that perform functionality of individual domains in the oilfield, wherein each individual process manager controls a different activity and set of tasks, wherein process managers include a drilling process manager, a mud preparation and management process manager, a casing running process manager, a cementing process manager, a rig equipment process manager, and other process managers, wherein [0170] teaches the process manager can obtain state information from the equipment to identify one or more relevant states of the system, wherein if the state information indicates a delay or failure condition, then the corresponding processing managers may re-plan to achieve the desired state, as well as in [0167-0169] teach the plan includes a list of tasks in the plan that are to precede the task, the action to which the task relates, and a condition for the task, wherein the conditions include an authorizing precondition, a confirming condition, and a failure condition, as well as in Fig. 11 and [0179-0180] teach the various subsystems comprise a plan of one or more tasks, wherein the subsystems include the a rig up subsystem, a casing subsystem, a cement subsystem, a drilling subsystem and a rig down subsystem are subsystems that can include associated tasks, wherein the various scheduled tasks are shown as sub-activities and as other types of tasks); 
wherein the first-level plan does not include the details of the one or more activities thereby allowing the first-level component to manage coordination and locking of equipment ([0155-0156] teach the well process execution system may be configured to coordinate between the different processes managed by a process manager collection, wherein the Maestro well plan execution system controls the logistics and resources of the well in order to communicate and manage resource sharing between processes in a process manager, while operating at a higher level of granularity, as well as in [0170-0171] teaches the process managers can continuously re-assess the domain that is within the individual process manager’s control in order to identify that re-planning is not possible at the process manager level, wherein [0172-0173] teach the well planning system can change the overall plan by tracking resources that are being used by each of the plurality of process managers without tracking their actual tasks, wherein the overall plan and re-planning is performed by the well planning system by taking into consideration what resources are available before or during the re-planning, as well as in [0186] teaches the wellsite system determines the unavailability of a component, such as one that electronically controls a valve, when performing task rescheduling in view of the status and state of the well, and wherein [0147] teaches the Maestro Block includes a local resource management block; see also: [0154]).
However, Foubert does not explicitly teach overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan, each second-level component to control the respective equipment based on the overlaid plan; and instruct the respective equipment to perform the detailed second-level plan.  
From the same or similar field of endeavor, Johnson teaches overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules; see also: [0007]), 
and instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules, wherein paragraph [0007] teaches a portion of the crop harvesting plan may be fed directly into the electronic systems of the crop-harvesting equipment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Johnson to include overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan, each second-level component to control the respective equipment based on the overlaid plan; and instruct the respective equipment to perform the detailed second-level plan. Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available (Johnson, [0105]). By incorporating the Johnson reference into the teachings of Foubert, one would have been able to leverage all of the data available to the system in order to produce an intuitive strategy that can face unplanned events (Johnson, [0003]). 

Regarding claim 15, the combination of Foubert and Johnson teach all the limitations of claim 14 above.
Foubert further teaches receiving, with the processor, an indication that the detailed second-level plan could not be generated from the respective second-level component based on the one or more constraints (Fig. 10 and [0174-0175] teach generating, for a level of detail of a component, a well plan that includes tasks and associated state information, as well as in [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein [0166-0167] teach the Maestro well plan execution system can be an overall plan for the well or oilfield, while the process manager collection process manages performance of domain plans that can be specific to a respective process, wherein various components at various levels of granularity may each have an individual plan that is based on the level of granularity, wherein [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, as well as in [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0172]).  

Regarding claim 16, the combination of Foubert and Johnson teach all the limitations of claim 15 above.
	Foubert further teaches comprising: receiving, with the processor, current status information from one or more sensors coupled to at least one equipment of the plurality of equipment in response to receiving the indication that the detailed second-level plan could not be generated ([0174-0175] teach a well plan including one or more tasks by a monitoring block that monitors the performance of one or more tasks to obtain state information, as well as tracking the status of tasks, such as in [0178] teaches monitoring the performance of tasks to receive state information, wherein [0158-0159] teach identifying rig state information from individual equipment components and sensors including health and operability of the rig, as well as information about a particular task being performed by equipment, wherein [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, as well as in paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, and wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0172]); 
and changing, with the processor, the one or more constraints the first-level skeletal plan based on the current status information in response to receiving the current status information ([0158-0159] teach identifying rig state information from individual equipment components and sensors including health and operability of the rig, as well as information about a particular task being performed by equipment, [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, as well as in paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0172]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ella et al. (US 20070198223 A1) discloses a directed production plan pertaining to a subset of the planned upstream production system lifespan is determined using the production system model in view of the reference plan, wherein the production plan may set one or more operational objective, wherein the work actions that will be performed over the life of the upstream production system are set that include the operation and maintenance of components and equipment, and wherein the work actions are communicated to the work management system that coordinates the implementation of the initial work actions
Morkos (US 20190205484 A1) discloses the construction planning includes inter-recipe relationships and construction recipes that facilitate accurate and effective navigation and distribution of available resources, wherein the logical relationships can be created and managed both intra-recipe and inter-recipes to achieve both detailed and high level planning for a construction project, wherein the recipe relationships are constrained by inter-connected relationships and the available resources in the resource pool such that changes can be made at any level of detail within the whole project

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683